IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44682

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 591
                                                )
       Plaintiff-Respondent,                    )   Filed: September 22, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
TIMOTHY RAY GREENE,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Fremont County. Hon. Gregory W. Moeller, District Judge.

       Order granting, in part, Idaho Criminal Rule 35 motion for reduction of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Timothy Ray Greene entered an Alford 1 plea to felony injury to a child. Idaho Code
§ 18-1501(1). The district court sentenced Greene to a unified term of ten years with six years
determinate. Greene filed an Idaho Criminal Rule 35 motion, which the district court granted, in
part, reducing Greene’s sentence to a unified term of ten years with four years determinate.
Greene appeals asserting that the district court abused its discretion by not further reducing his
sentence.



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                1
       Greene argues that the court’s initial imposition of sentence was based upon a clearly
erroneous finding regarding Greene’s mental health. This argument is raised for the first time on
appeal. Generally, issues not raised below may not be considered for the first time on appeal.
State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992).
       We turn then to review of the denial of the I.C.R. 35 motion upon the arguments and
information presented therewith. A motion for reduction of sentence under Rule 35 is essentially
a plea for leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho
318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App.
1989). In presenting a Rule 35 motion, the defendant must show that the sentence is excessive in
light of new or additional information subsequently provided to the district court in support of
the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of
the record, including any new information submitted with Greene’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order granting Greene’s
Rule 35 motion, in part, is affirmed.




                                               2